Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group IV (claims 3-9, 12, and 17-24, drawn to methods of treating overactive bladder with IPSE protein; species HO6 H-IPSE) in the reply filed on 12/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Amended claim 4, (1/24/2022), and previously pending claims 3, 5-7, 12, and 17-24 are pending and under consideration by the Examiner.
	Claims 1-2, 8-11, 13-16, and 25 have been canceled.

4.	Receipt of Applicant's arguments and amendments filed on 12/22/2021 are acknowledged.
  
5.	The following previous rejections and objections are withdrawn in light of Applicants amendments filed on 7/19/2021:
(i)	the objection to the specification;
(ii)	the rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph; 

(iv) 	the rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claims 1 and 4, and further in view of Fu et al in (2012), further in view of Young et al (2012);
(v)	the rejection of claims 17 and 19 under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claim 1, and further in view of Shargel et al (2014), further in view of Lee et al (2006);
(vi) 	the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claim 1, and further in view of Schramm et al (2007);
(vii)	the rejection of claims 20-21 under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, Oguchi, Shargel, and Lee as applied to claims 1 and 19, and further in view of Schmidt (1988), and further in view of Schramm; and
(viii)  	the rejection of claim 19 is alternately rejected under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claim 1, and further in view of White (1989 ); and
(ix) 	the rejection of claims 22-23 under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, Oguchi, and White as applied to claim 19, and further in view of Pai et al (2015), and further in view of Fields et al (1971); 
(x)	the rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over the ‘812 patent, Singh, and Oguchi as applied to claim 1, and further in view of Schramm, as evidenced by Animal Resources Centre in “Rat and Mice Weights” [online][2015 archived version accessed 

6.	Claims 3-7, 12, and 17-24 are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of treating overactive bladder in a subject comprising administering to said subject a therapeutically effective dose of an Interleukin-4-Inducing Principle of Schistosoma mansoni eggs (IPSE) protein. The method as recited in the claims is free of the prior art by virtue of the treatment step. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method of treating overactive bladder in a subject.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646